Citation Nr: 0107204	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  96-49 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  The propriety of the 20 percent rating for status post 
right knee acute rupture of the anterior cruciate ligament.

2.  The propriety of the 10 percent evaluation for residuals 
of the removal of a ganglion cyst from the right hand.

3.  The propriety of the 10 percent evaluation for status 
post left knee trauma with laceration.

4.  The propriety of the 10 percent rating for scars as 
residuals of surgery on the right knee.

5.  The propriety of the noncompensable rating for a disorder 
of the right testicle, identified as orchialgia.

6.  The propriety of the 10 percent rating for residuals of a 
shell fragment wound, of the left upper arm (Muscle Group V). 

7.  The propriety of the noncompensable rating for bilateral 
hearing loss.

8.  The propriety of the 30 percent rating for irritable 
bowel syndrome (IBS).

9.  The propriety of the 10 percent evaluation for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered in June 1995 and May 1996, in 
which the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA) granted the veteran's 
claims of entitlement to service connection for residuals of 
a right knee injury, to include scars; residuals of a left 
knee injury; residuals of removal of a cyst on the right 
wrist; residuals of a shell fragment wound of the left upper 
arm; bilateral hearing loss; IBS; a right testicular disorder 
identified as orchialgia; and hypertension.  The veteran 
subsequently perfected appeals of these decisions asserting 
that the assigned ratings were insufficient.

In a December 1997 decision the RO awarded the veteran an 
increase in the evaluations of his right knee residuals to 20 
percent, his residuals of a shell fragment wound of the left 
upper arm to 10 percent, and his IBS to 30 percent.  The 
veteran maintained his disagreement with the assigned 
ratings.  A hearing on this claim was held in Atlanta, 
Georgia, in September 2000, before the undersigned Board 
member, who was designated by the chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).

The Board notes that the veteran also perfected an appeal of 
the RO's award of a noncompensable rating for a scar as a 
residual of a head injury in service and the assignment of a 
10 percent evaluation for a scar on his left wrist as a 
residual of a laceration.  However, in testimony at a 
November 1996 hearing before the RO he withdrew these claims 
from appeal.  Accordingly, they are no longer before the 
Board for appellate consideration.  With regard to the 
evaluation for residuals of a head injury, at his September 
2000 hearing before a member of the Board the veteran 
requested an increased evaluation for this disability 
asserting motion sickness and headaches have increased the 
severity of the disability.  In addition, statements of 
record as well as testimony at his hearings reveal that the 
veteran is seeking to reopen the denial of his claim of 
entitlement to service connection for a left elbow 
disability.  These two issues are referred to the regional 
office for appropriate adjudicative action.


REMAND

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

Based on the new statutory changes, and review of the record, 
it is the opinion of the Board that additional development of 
the evidence should be accomplished prior to further 
consideration of the veteran's claims.  With regard to the 
VCAA, the Board notes that at his hearing in September 2000 
the veteran testified that he had been treated at a VA 
medical facility within the two to three months preceding his 
hearing.  A review of the claims file reveals that the most 
recent VA treatment records in the file are from the San 
Juan, Puerto Rico, VA medical center for the period from 
February 1995 to December 1996.  Given the obligation on the 
part of the VA to ensure that all development in a claim is 
competed prior to review, and that all available and 
identified records are obtained or requested, the Board 
concludes that the veteran's claims must be remanded so that 
the RO can attempt to obtain all VA treatment records 
pertaining to the veteran for the period from December 1996 
to the present.  

In addition to the above development, the Board notes that 
the veteran has asserted that his bilateral hearing loss has 
increased in severity since his last examination in February 
1997, and that he has never been examined in connection with 
his high blood pressure.  Further, the record shows that the 
veteran has been treated for polyps in connection with his 
digestive problems, it is not clear from the record; however, 
whether or not these polyps are related to his irritable 
bowel syndrome or constitute a new disorder.  Therefore, a 
medical opinion regarding this matter is required.

Additionally, at his September 2000 hearing before a member 
of the Board the veteran testified that he had neurological 
deficits in connection with the residuals of his shell 
fragment wound of the left upper extremity which should be 
assessed, and further review of the record shows that the 
veteran's right testicular disorder has been alternately 
diagnosed as orchialgia, distal ureterolithiasis, and 
inflammation of the testicle and epididymitis.  Accordingly, 
clarification of the exact disability associated with his 
right testicle and the symptoms attributable thereto is 
necessary.

Additionally, in a recent decision, the Court held that, 
where the issue involves an appeal which has been developed 
from the initial rating assigned following a grant of service 
connection, the propriety of separate, or "staged" ratings 
assigned for separate periods of time must be considered, 
based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Further, the veteran must be informed of 
the scope of the issue; the Court specifically found that 
framing the issue as "entitlement to an increased rating" 
did not sufficiently inform the veteran that the issue 
actually involved any or all of the retroactive period from 
the effective date of the grant of service connection (in 
this case, the date of claim), as well as a prospective 
rating.  Id.  Thus, the RO must consider whether staged 
ratings are warranted by the evidence, and explicitly note 
that staged ratings have been considered.  Further, the 
veteran must be informed that the scope of the issue includes 
the possibility of staged ratings during the appeal period.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify all VA 
facilities where he has received 
treatment for his disabilities since 
December 1996.  Upon receiving this 
information, the RO should secure copies 
of all VA treatment records pertaining to 
the veteran from the identified VA 
medical facilities, for the period from 
December 1996.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for the following VA 
examinations:

a.  VA audio examination to assess 
the severity of his bilateral 
hearing loss.  

b.  A stomach examination.  The 
examiner should be requested to 
render an opinion as to whether or 
not irritable bowel syndrome is the 
appropriate diagnosis for the 
veteran's stomach disorder based on 
the evidence of record.  This 
conclusion should be supported by 
explanation in the examination 
report with citation to relevant 
evidence of record.  If so, the 
examiner should be specifically 
asked to address whether the 
veteran's polyps and gastritis shown 
in treatment records are related to 
his irritable bowel syndrome or not.  
Moreover, the examiner should 
comment on whether the veteran has 
any indications of malnutrition, 
anemia, weight loss, or ulcers.

c.  A muscle examination of the 
veteran's residuals of a shell 
fragment wound of the left upper 
extremity.  The examiner should 
discuss all neurological findings, 
to specifically include grip 
strength, or other nerve deficiency 
which may be present, as well as 
orthopedic findings, including any 
loss of motion, pain, or fatigue 
attributable to the shell fragment 
wound.  In connection with the 
orthopedic component of the 
examination the examiner should note 
any functional loss due to pain, 
weakness or fatigability 
attributable to the veteran's shell 
fragment wound.

d.  A genitourinary examination to 
assess the veteran's right 
testicular disorder.  The examiner 
should be requested to determine the 
appropriate diagnosis for this 
disorder.  Moreover, the examiner 
should specifically discuss whether 
or not the veteran's testicular 
disorder results in the need for 
intermittent intensive management, 
voiding dysfunction, 
catheterization, and drug therapy.  

e.  A hypertension examination to 
assess the severity of the veteran's 
high blood pressure.  The examiner 
should note the veteran's blood 
pressure readings standing, sitting 
and laying down, and should note 
whether or not he is receiving 
medication for this disorder.

f.  A skin examination to determine 
the severity of the veteran's scars 
on his right knee, left knee, right 
wrist, and left upper extremity 
(bicep).  The examiner should note 
whether or not the scars are tender 
and painful on objective 
examination, poorly nourished, have 
repeated ulceration, and whether or 
not they limit the function of the 
right knee, left knee, right wrist 
or upper extremity.  

The claims file must be forwarded to the 
examiners for review prior to the 
examinations.  All necessary tests and 
studies should be performed with the 
results fully explained in the 
examination report.  The RO should notify 
the veteran of the consequences of 
failing to report for the examination.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

4.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record and 
consider all the additional evidence, 
including whether a "staged" rating is 
appropriate for any of the veteran's 
service-connected disabilities for any 
part of the appeal period.  If the 
decision as to any issue remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto with 
additional argument and/or evidence.  
Concerning the propriety of the ratings 
assigned for the service-connected 
disabilities, the supplemental statement 
of the case should indicate that the 
potential for "staged" ratings has been 
considered. 

 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




